Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-22-2003

Flecha v. Shannon
Precedential or Non-Precedential: Non-Precedential

Docket 01-2610




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Flecha v. Shannon" (2003). 2003 Decisions. Paper 635.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/635


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ____________

                     No: 01-2610
                    ____________

             CARLOS M. FLECHA, JR.,

                             Appellant
                              v.

              MR. R. SHANNON;
       THE DISTRICT ATTORNEY OF THE
         COUNTY OF PHILADELPHIA;
       THE ATTORNEY GENERAL OF THE
          STATE OF PENNSYLVANIA

                __________________

      Appeal from the United States District Court
        for the Eastern District of Pennsylvania
         (D.C. Civil Action No. 00-cv-05455)
       District Judge: Honorable Robert F. Kelly
                   _______________

      Submitted Under Third Circuit LAR 34.1(a)
                 on March 4, 2003

Before: ROTH, BARRYand FUENTES CIRCUIT JUDGES

            (Opinion filed: April 21, 2003)
                                            ______________

                                               OPINION
                                            ______________

ROTH, Circuit Judge:

        Carlos Flecha appeals the denial of his Petition for Writ of Habeas Corpus which was

dismissed without an evidentiary hearing in the United States District Court for the Eastern

District of Pennsylvania.

        On June 13, 2000, Flecha filed his Petition for Writ of Habeas Corpus relief with the

District Court under the docket number 00-2984. On June 29, 2000, the District Court

granted Flecha an additional 120 days to re-file his petition. This Order was also docketed

under number 00-2984. On October 27, Flecha re-filed his petition with the District Court.

However, this petition was docketed under a different number of 00-5455. Therefore, the

re-filed petition was improperly dismissed because it was incorrectly docketed.

        We remand to the Clerk of the United States District Court for the Eastern District

of Pennsylvania to correctly docket the re-filed petition, filed on October 27, 2000, under

docket number 00-2984.




                                                    2
TO THE CLERK:

     Please file the foregoing Opinion.




                                          By the Court,




                                              /s/ Jane R. Roth
                                                  Circuit Judge




                                             3